Case 0:18-cv-61047-UU Document 243 Entered on FLSD Docket 07/26/2019 Page 1 of 8


                                                                  *               ''

 Clerk ofthe Court                                             FlLED BY           P 6 Dc
 US DistrictCourt                                                     JdL 26 201S
                                                                       ANGEUA Et Ncpat.E
 400 North M iam iAve.                                                cLE!Fqiluw.
                                                                                c.x
                                                                                  ' o1sT. cr
                                                                      s.q.oyFtmuuvlAvi
                                                                                   -



 M iam i,FL33128
 Re:USA versus US Stem CellClinic and others,case 18-cv-61047-UU


 DearSirs,
 lhave been,''m anaging,''an autoim m une disease forover20 years.Irefused to
 Ietitgetthe bestofme,butithasbeen a difficultjourney,oftentim esfullofpain
 and chronic fatigue.
 This condition w as m ade w orse Iast sum m erbecause w e discovered thatlhad
 been infected w ith m old,thatw as in m y car.This caused m y im m une system to
 com pletely collapse and caused unbelievable pain.
 In addition to taking schedule 1 painkillers,w hich do w ork,Ihave received stem
 cellsthatare m y ow n.
 These stem cells allow ed the schedule 1 drugs to w ork and provided m e w ith
 energy and vigor Ineeded to Iive a norm alIife.
 lw aseven able to take on the task ofproducing a,Tedx eventhere in Ashland
 Oregon.Along w ith the com m ittee,Icam e up w ith the them e,the topics and
 produced an outstanding event.
 Iw ould have neverbeen able to do this w ithoutthe stem cellinfusions.ldo
 believe thatthe stem cellsw illeventually enable m e to conquerthisdisease
 instead ofm anaging it.
 Ihave no w ords to describe w hen Iheard thatthe FDA had decided thatm y ow n
 stem cellsw ere a drug,Icould notm ake sense that.Then Iheard that m y stem
 cells w ere in dangerofbeing destroyed.
 M y treatm entare m ore expensive than m ostsince Ineed to fIy from O regon to
 California to have them done.Expense is ofIittle concern to m e,butthe idea that
 my ow n stem cellsw ould be subjectto destruction hasm e greatly concerned.
Case 0:18-cv-61047-UU Document 243 Entered on FLSD Docket 07/26/2019 Page 2 of 8



 So like so many others I respectfully ask you not to destroy those stem cells, and
 give me a chance to move them away from the FDA's perusal.

 I believed I was well on my way to living a pain free life, and I would like a chance
 to do that. I chose to use my own stem cells because they have the greatest
 efficacy and there is no downside.

 Thank you for your consideration in this matter...

 Jane Ballback

 126 Hitt Rd.

 Ashland Oregon, 97520

 jane@mysecondmama.com
Case 0:18-cv-61047-UU Document 243 Entered on FLSD Docket 07/26/2019 Page 3 of 8



                                  July 19,2019                    FIUEa By B6o D c
                                                                                           3
                                                                                           I
                                                                     a'tlL ?.F
                                                                             . 2018
                                                                      ANGjLAEï.N()BI-:
                                                                     CLERK U S.DSST.CT.
    C lerk ofthe C ourt                                              S.D.OF FLA -M IAM 1
    US DistrictC ourt
    400 N.M iam iAve.
    M iam i,FI.33128

                    RE: USA vs.US Stem C ellC linic and O thers
                             C ase 18-CV-81047-UU

    To W hom ifM ay Concern'
                           .

    W e should have every rightoverourow n bodies and ourow n stem cells
    and w hatw e do w ith them . M any people Ihave know n had totalornear
    totalim provem entw ith theirstem celltherapy. Som e people have found
    no relieffrom theirm edicalconditionsthrough otherm ethods. ltis
    inconceivable thatpeople cannothave the rightto achieve health using
    theirow n bodies. Thisisa crim e againsthum anity. O urfreedom ofIife
    choice is being violated. Please consideryourverdictcarefull y.

                                    Sincerely,
                          Q     ..          -                                      - -'
                      Dom inic & Love and C hristoph C arola
Case 0:18-cv-61047-UU Document 243 Entered on FLSD Docket 07/26/2019 Page 4 of 8




                                                                             FILED :y        ,* 6          D 'c.
   To: r-tle/k op lt
                -     lt
                       z-Kt
      LI-S D 1*st:r/c-
                     .# z-otx-tL     .                                             JtJL 2F 2019
         4.*        .
                        & w /.
                             x& A V:
                                   e.-                                              ANGELA E.q lqonuls
                           ê        g jx.   .. ,                                   cl-Enz u s o;sT. c'r.
                                                                                   s D op FL.à.-t Jl
                                                                                                   AM,
   From :John and Debra M elton

         111 ClayStreet

         Oak,NE 68964

         Phone 402-621-0202



   Regarding Case#18-cv-61047-UU In Florida

   UnitedStatesofAmerica(Plaintio vsUSStem CellClinic(Defendants)
   W e are writing to youon behalfofourson,Brock M elton .

   Brockhasreceived 2stem cellinjectionsfrom the USStem ClinicinW eston,FL.
   Brockwasinjured inahuntingaccidentNovember20,2016.Hewasshotinthehead,andIife
   flighted to Bryan M edicalCenterin Lincoln NE.The doctorsthere gave him only a20% chance
   ofIiving. Butby the grace ofGod,the talented m edicalprofessionals,Iove and supportfrom his
   fam ily and com m unity,Brockdid survive.Ourson survived with fullm entalcapacity,butwas
   told nottoplanon havingmuch mobilitybecauseoftheextentofhisinjury.
   Brockisprovingthem wrongwi
                            ththe helpofphysicaltherapyand2Stem CellInjections.He
   has recentlytested outofphysicaltherapy,butstillbattlesw ith rightIegweakness.Thisright
   Ieg weakness interfereswith hisoccupation ofbeing in production agriculture.Being afarm eris
   Brock'spassion and desire.
   Brock, hisfam il
                  y,friends,and com munity have witnessed remarkable im provementfollowing
   eachstem cellinjection.Thesestem cellsholdthefutureforBrockto liveIi
                                                                      fetothefullest.
   The stem cellsthatare stored atthe clinic in Florida are Brock's property.Those cellswere
   takenfrom hisbodywiththeintentionofbeing injected backintohisbodyforthebenefitofhis
   wellbeing.
   W e are asking PLEASE Ieave the stem cellsofBrock'sand othersstored atthe clinic.

   Itisnotthe Judgels,Courl'sorFDA'Sproperty!

   Sincerely,

   è ywu
   k
                N .         .   .



                                                   1
*   Case 0:18-cv-61047-UU Document 243 Entered on FLSD Docket 07/26/2019 Page 5 of 8



                                                                          FlLED BY              -               DC   . .

        BrockJ.Melton
        312 Ash St
        Oak,N E 68964                                                                    îfl2t)19
                                                                                                -
        Phone:402-621-0203                                                       ANG i-t.Ibil.tk't'
                                                                                                  lt81.1. 6-
                                                                                Cti''2.
                                                                                      !?.
                                                                                        L1J(a' l)i.
                                                                                                  t.lr (.'.;r
                                                                                                  '
                                                                                S.r.
                                                                                   )O7
                                                                                     .î-
                                                                                       'k
                                                                                        .h.-I
                                                                                            '
                                                                                            J.IA*
                                                                                                .
                                                                                                k
                                                                                                '
                                                                                                l1                   J
        Clerk ofU.S.DistrictCourt
        400 NW 1StAve
        M iam i,FL 33030

        DearClerk ofU.S.DistrictCourt,


        lam BrockMelton,a27yearoldsurvivorofatraumaticbraininjury.lam writing
        RegardingCase#18-cv-61047-UU InFlorida;UnitedStatesofAmerica(Plaintifg vs
        USStem CellClinic(Defendants).
        Nearly 3 years ago,Iw as shotin the head by a shotgun during a hunting accidenton
        Novem ber 20,2016. lam doing m y bestto continue m y fam ilies'legacy asa 5th
        generation farm er.Ithas been a long road ofrecovery,and Ihave struggled yet
        persevered to im prove m y m obility.Ihave gone from being unable to w alk atall,to
        struggling to w alk w ith an assistive device,and after severalstem celltreatm ents I
        have beatal1odds and am now w alking shortdistancesw ithoutthe use ofan
        assistive device. Idon'tunderstand w hy you are trying to regulate stem cells.These
        aremy cells.Theyhavebeencollectedfrom my bodyandwillbeinjectedbackinto
        m e.

        Can you im agine spending 112 daysin a hospital?Struggling to getby each day,
        pleading w ith doctorsand nurses to letyou return hom e and getback to w ork.
        W hen Itold them Iw illw alk,m y therapists'response w as ''w e'llsee''.W ell,Ifirm ly
        believe thatthese stem celltreatm ents are helping m e heal.Ihave taken
        medications,trieddifferenttreatmentssuchasBotoxinjectionsand dietary
        supplem ents,and continued to push m yselfw ith physicaltherapy.Progressw as
        slow,and then m y sister,aRN and BSN,introduced m eto stem celltherapy.W ithin a
        m onth ofeach stem celltreatm entIexperienced a m ilestone im provem ent.

        Ireceivedmyfirststem celltreatmentinJulyof2018.Igainedalittlemorecontrol
        overm y rightleg.M y feetbecam e less sensitive.Then w e discovered U.S.Stem Cell,
        andin Septemberof2018 Ireceivedmyfirstintrathecalinjection.My progresshad
        been slow up to this point,butby Decem ber lw as strong enough to getinto m y
        pickup norm ally.M y balance had im proved greatly and m y feetsensitivity im proved
        enough that Iw as able to stand the feeling ofa sheettouching m y bare feetas Islept
        atnight.Iw as able to navigate through this treacherous w interindependently so l
        could care for m y cow s.W hen February cam e around,lw entback to receive m y
        secondintrathecalinjection.BySpringplantingIwasself-sufficient.lnolonger
        require the assistance ofm y father,greatly im proving our efficiency,as he no longer
        has to stay close by to help.In addition to the regained independence,Iam now able
    Case 0:18-cv-61047-UU Document 243 Entered on FLSD Docket 07/26/2019 Page 6 of 8
*



       to w alk shortdistancesin m y bare feet.As faras lam concerned,these treatm ents
       are extrem ely effective.

       These cellsare m ine;they cam e from m y ow n body.How are they any m ore ofa
       drug than blood donated to the Red Cross? These cells give hope and provide
       healing;Ihave personally experienced the effects!Are you trying to ban this
       because you are w orried itm ay have adverse effects on m y health,oris itbecause
       this is som ething thatcannotbe produced,and therefore taxed? lask ofyou to
       please do m ore research before you m ake the choice to ban this therapy.Visitw ith
       survivors'like myselfand see theam azing effects.These stem cellsare my cells,my
       property,and they should be m y choice.

        Thank you for taking the tim e to hearm y voice.Ifyou w ould like to hear m ore ofm y
        story,please visitthe 2017 Bryan Health Traum a Cham pion video at
                                                                       #or betteryetcontact
        m e atthe addresslisted above.Regardless,Iw illcontinueto fightforthe rightfor
        the controlofm y ow n cells and body.

        Sincerely,

             Q J>
        BrockJ.Melton
Case 0:18-cv-61047-UU Document 243 Entered on FLSD Docket 07/26/2019 Page 7 of 8



                                                                    FILED BY            L-
                                                                                         i - ().t
                                                                                                '
                                                                                                -*,l
                                                                                                -
                                                                                                   $
                                                                                                   l
                                                                                                   k
   JuliaAbegg                                                                                      1
    312 Ash St                                                           JUL 2F 201S
    Oak,NE 68964                                                          ANGELAEE.t1(;Bt.f
                                                                                          i        j
                                                                          cL.E)
                                                                              -RK LlS.D;ST.f;'r
    Phone:636-577-4362                                                    S.D.OF FLJ: -'srl/qiul

    Clerk ofU.S.DistrictCourt
    400 NW 1stAve
    M iam i,FL 33030

    Dear Clerk ofU.S.DistrictCourt,


    My nameisJuliaAbegg,and Iam writingRegardingCase#18-cv-61047-UU ln
    Florida;United StatesofAmerica(Plaintifg vsUSStem CellClinic(Defendants).
    Myboyfriend isasurvivorofatraumaticbraininjury.0nNovember20th,2019 he
    w as in a hunting accidentw here he sustained a gunshotw ound to the head.The
    bulletentered the rightside ofhis skullabove his tem ple,crossed into the left
    hem isphere,and stopped before itcould penetrate the leftside ofhis skull. By the
    grace ofGod and hands ofhis m iraculous surgeons and firstresponders,he isw ith
    ustoday.

    The firstw eek,w e did notknow w hathis m entalcapacity w ould be,ifany.W ith
    tim e,w e found hew ould sufferno long-term m entaldeficits,buthism obility is
    lim ited dueto the dam age to thenervessignaling to hisrightleg.Thedoctors
    questioned ifhe w ould everw alk again,and after4 long m onths ofhard w ork and
    perseverance he w asable to com e hom e.He could only w alk shortdistancesw ith
    the use ofa four-w heeled w alker.He w orked hard w ith physicaltherapy,because he
    stillhad notm ethisgoal.You see,Brock is partofthe backbone ofthis country;he is
    a farm er and rancher,and he w as fighting w ith everything he had to clim b back up
    into histractor to feed this country.And he did.

    The firstyearw astough.He needed help w ith nearly everything.W ith tim e he
    im proved,butprogress w as slow . W e w ere trying everything w e could to help.He
    received botoxinjectionsintohisrightleg,whichseemedtohelp,butnotenough.
    Then his sisterdiscovered stem celltherapy.W e contacted a facility in M anhattan,
    Kansasandhereceivedhisfirstinjection intravenously.Theycould notguarantee
    the effectiveness ofthis treatm entthough;asthere w as a chance the treatm ent
    w ould notcrossthe blood-brain barrier.W e saw an im provem ent,butnotm uch.
    Then w e discovered U.S.Stem CellClinic in W eston,Florida.He has received 2
    intrathecaltreatm ents since,the firstin Septem ber 2018 and the second in
    February 2019.After each treatm entw e notice trem endous im provem ents.A m an
    w ho w asn'tsupposed to walk can now m anage shortdistancesw ithouttheuse ofan
    assistive device.
Case 0:18-cv-61047-UU Document 243 Entered on FLSD Docket 07/26/2019 Page 8 of 8



   Then w ereceived new sthatyou were trying to putan end to these treatm ents.
   Treatm entsthatare derived from cells harvested from the adipose tissues from his
   ow n body.Treatm ents in w hich he has paid for outofpocket,and give hope thathe
   w illcontinue to im prove his m obility and quality oflife.These cellsthatyou intend
    todestroyarehiscells,andhisproperty.Hadhenotsurvivedhisinjury,hisorgans
   would have stillbeen legally considered his,and could notbedonated w ithouthis
   perm ission.Asablood donor,Ican callatany tim e and stop my blood from being
   adm inistered.How arestem cellsany different?

    At27 yearsofage,Brock takes14 pillsa day so hecan havedecreased pain and an
    im proved quality oflife.Thathum berw ashigherbefore hisstem celltreatm ents.
    How isthisconsidered healthierthanreceivingan injectionofhisowncells?These
    m edications could potentially cause liver dam age,renaldam age,gastrointestinal
    upset,and m any other com plications.The stem cellshave caused nothing but
    im provem ent. Ifyou are truly concerned aboutthe health ofthese patients,you w ill
    take the tim e to research and find the am azing effects ofthese stem cells.They are
    his only hope ofim proving,and w e w illfightforhis rightto his cells.

    Ifyou w ould like to hear m ore ofBrocks'story,please w atch the 2017 Bryan Health
    Traum a Cham pion video at
                                                                  . Iurge you to
    reconsiderdestroying these cells.They are notyour property,norare they U.S.Stem
    CellClinics'property.They belong to Brock,and you have no rightto dictate his fate.


    Sincerely,




    JuliaAbegg
